Citation Nr: 1617740	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-49 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to October 1980.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the claims file.

In June 2011 and March 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.



FINDING OF FACT

The Veteran's current hepatitis C did not manifest in service and is not otherwise etiologically related to the Veteran's active military service.

CONCLUSION OF LAW

Hepatitis C was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in January 2009, prior to the initial decision on the claim in March 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letter satisfied the notice requirements.  In this regard, the January 2009 letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment notes, Social Security Administration (SSA) medical records, and VA treatment notes, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in October 2011 and May 2014 in connection with his claim for service connection for hepatitis C.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2014 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's claims file, his reported history, and an examination.  As discussed below, the examiner also provided a rationale for his opinion and cited to relevant medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the June 2011 and March 2014 remands, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the June 2011 remand, the AOJ obtained the Veteran's SSA records and scheduled him for a VA examination to determine the nature and etiology of any hepatitis C that may be present.  The examiner was requested to opine as to whether it was at least as likely as not that the Veteran had hepatitis C that was causally or etiologically related to his military service.  In doing so, the examiner was requested to provide a full discussion of all possible modes of transmission.  The Veteran was afforded a VA examination in October 2011.  The VA examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by service.  He noted that the Veteran was not diagnosed with hepatitis C in service and stated that his past chronic alcohol use caused his hepatitis C.  However, he did not address the Veteran's contention that he contracted hepatitis C from air gun inoculations.  Therefore, the Board remanded the claim in March 2014.  With respect to that remand, the AOJ obtained a VA medical opinion in May 2015 in which the examiner provided an opinion as to whether it was at least as likely as not that the Veteran had hepatitis C that was causally or etiologically related to his military service.  In addition, the examiner specifically addressed the Veteran's contention that he contracted hepatitis C from air gun inoculations during his military service.  In addition, the AMC obtained outstanding VA treatment records and associated them with the claims file.  Thus, there was compliance with the June 2011 and March 2014 remand directives. 

With regard to the January 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claim for service connection on appeal and engaged in a discussion as to substantiation of that claim.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim and held the record open for a period of 60 days for to provide the Veteran and his representative additional time to submit evidence.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed that he contracted hepatitis C from the air gun injections that he received during active service. 

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades. See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987). Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks. Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran. Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection. Id.  Nevertheless, it is biologically plausible. Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C. Id. 

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C. 

The evidence of record clearly shows that the Veteran has been diagnosed with hepatitis C.  Thus, the crux of this case is whether the disorder manifested in service or is otherwise related thereto.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hepatitis C.  The Veteran has also admitted that he was diagnosed after service.  Indeed, during the January 2011 hearing, the Veteran testified that he was not diagnosed with hepatitis C until 2006. See hearing transcript, p. 8.  In addition, a private treatment note dated in June 2006 shows that the Veteran was initially evaluated for hepatitis C after he complained of left lower quadrant pain.  A June 2006 private laboratory report indicated that the Veteran was HCV positive.  In a July 2006 private liver biopsy report, the interpreter noted that the Veteran had chronic hepatitis and moderate steatosis.  During a December 2008 VA hepatology consultation, the examining physician noted that it was the Veteran's first VA evaluation for hepatitis, but that the Veteran had brought private treatment notes that documented a June 2006 evaluation for right lower quadrant pain.  The examining physician also indicated that, at the time of the June 2006 private evaluation, the Veteran's laboratory work showed hepatitis C antibody and PCR positive.   

Despite the lack of medical evidence of record showing that the Veteran had hepatitis C before 2006, during the January 2011 hearing, the Veteran testified that his private physician had told him that his hepatitis C may have been related to air gun inoculations during service.  He also indicated that the physician told him that he may have had hepatitis C for well over 20 years due to the appearance of his liver in the December 2006 private liver biopsy.  Nevertheless, despite these statements, the Board notes that the Veteran has never alleged that he actually had the disorder in service, but rather that his post-service diagnosis was related to his air gun injections in service.  Indeed, even assuming that he had had hepatitis C for 20 years prior to his actual diagnosis, the disorder would have still had its onset after service in approximately 1986.  Therefore, the Board finds that hepatitis C did not manifest in service.

In addition to the lack of evidence showing that hepatitis C manifested during service, the weight of the probative evidence of record does not relate such a disorder to the Veteran's military service.

Significantly, in addition to the Veteran's claimed air gun injections, the record shows that he had other risk factors for hepatitis C.  During the January 2011 hearing, the Veteran testified that he had multiple tattoos, including two that he put on himself. See transcript, p. 3.  In fact, during the hearing, he stated, "I've got so many tattoos, I've got thousands of dollars' worth of ink on me." Id. at 13.  VA treatment records also documented that the Veteran has a history of alcohol use and cocaine use. See August 2008, September 2008, October 2008 VA treatment notes, February 2009 SSA mental status examination report.  Specifically, in a September 2008 VA treatment note, the Veteran indicated that he had used THC and cocaine in high school, and in an October 2008 VA treatment note, the Veteran indicated that he had been recently arrested for a DUI after he binged on alcohol and lorazepam.  In SSA medical evaluations, the Veteran reported that he began drinking when he was 11 years old and that he had tried to "drink himself to death." See February 2009 SSA mental status examination report.  In addition, the Veteran cited a lifetime history of legal problems related to substance abuse, including seven DUIs and 84 months of incarceration. See October 2008 VA treatment record.  The Board notes the Veteran's contention that he never used intravenous drugs and that none of his five wives had hepatitis C. See January 2011 hearing.

The Board does acknowledge the Veteran's testimony at the January 2011 hearing that he was not a drug addict and had only ever experimented with marijuana as a kid. The Veteran is competent to report his history of drug use.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the Veteran's reported history regarding his drug use is not credible.  As demonstrated by the foregoing evidence, he has clearly made inconsistent statements as to his drug use.  Indeed, on prior occasions, he reported using cocaine and lorazepam. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony]; Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In addressing the question of nexus, the October 2011 VA examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by his service.  Rather, the examiner opined that the Veteran's hepatitis C was caused by his history of chronic alcohol abuse.  

The May 2014 VA examiner also opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by his service, including in-service air gun inoculations.  The examiner noted that there was no evidence of cross contamination of blood borne illness through the use of air gun inoculations found in the medical literature that she reviewed.  She also noted that air guns are a forced air administration route that does not provide blood to tissue direct contact like needles.  She noted that VA treatment notes showed that the Veteran had multiple tattoos, multiple sexual partners, a history of alcohol abuse, and a questionable history of drug abuse, which are predisposing risk factors for hepatitis C.

The Board finds the May 2014 VA examiner's opinion to be highly probative as it is based on the results of the examination, a review of the claims file, the Veteran's own reported history, and relevant medical literature.  In addition, the examiner's opinion is supported by a comprehensive rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board acknowledges the Veteran's report that his private physician had told him it was possible that he developed hepatitis C as a result of air gun injections. See hearing transcript, p. 10.  However, that opinion is not in writing, and the Board is unable to discern the rationale for that conclusion.  Further, the Board further notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection); 38 C.F.R. § 3.102.  Therefore, the opinion of that private physician has very limited probative value.

In addition, the Board acknowledges the Veteran's own assertions that his current hepatitis C is related to his military service.  However, the diagnosis and etiology of hepatitis C deals with an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Moreover, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2014 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, as well as medical literature and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise. 

Accordingly, the preponderance of the evidence is against finding that hepatitis C was incurred in service.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


